UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6668


THOMAS LOUIS DAVIS, Rev,

                      Plaintiff – Appellant,

          v.

CHRISTINE WILSON; JAMES BUKOFFSKY; BRIAN CHAPMAN; ANTHONY
DORE; LARRY WEIDNER; ERIC ERICKSON; STATE OF SOUTH
CAROLINA; MATTHEW FRIEDMAN,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    G. Ross Anderson, Jr., Senior
District Judge. (9:13-cv-00382-GRA)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Louis Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas Louis Davis appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Davis’s civil complaint.              We have reviewed the record

and find no reversible error.              The district court referred this

case     to     a   magistrate       judge      pursuant    to     28      U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2013).                The magistrate judge

recommended that relief be denied and advised Davis that failure

to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.        Despite      this   warning,    Davis     failed    to    file

specific objections to the magistrate judge’s recommendation.

              The   timely       filing    of   specific    objections          to    a

magistrate      judge’s     recommendation       is   necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned     of   the      consequences          of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                        Davis

has waived appellate review of his claims by failing to file

specific objections after receiving proper notice.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented   in    the     materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    3